STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISTANA NO. 2022 KW 0701

VERSUS

KYRON FOLSE AUGUST 12, 2022

In Re: Kyron Folse, applying for supervisory writs, 17th
Judicial District Court, Parish of Lafourche, No.
542,902.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT DENIED. There is no federal constitutional right to

an attorney in state postconviction proceedings. See
Pennsylvania v. Finley, 481 U.S. 551, 557, 107 S.Ct. 1990, 1994,
95 L.Ed.2d 539 (1987). Consequently, a petitioner cannot claim

constitutionally ineffective assistance of counsel in = such
proceedings. see Wainwright v. Torna, 455 U.S. 586, 102 S.Ct.
1300, 71 L.Ed.2d 475 (1982).

VGW

COURT OF APPEAL, FIRST CIRCUIT

ASAD

DEPUTY CLERK OF COURT
FOR THE COURT